IN THE SUPREME COURT OF THE STATE OF NEVADA


KIM DENNIS BLANDINO,                                    No. 85072
                   Appellant,
              vs.
THE HONORABLE MICHELLE
LEAVITT, DISTRICT JUDGE,
                   Respondent.
                                                            AUG i 9 2022
                                                            ELIZARETH A. BROWN
                                                         CLERK OF SUPREME COURT
                                                        BY.
                                                               DEPUTY CLERK




                     ORDER DISMISSING APPEAL

            This is a pro se notice of appeal from an order of the district
court dismissing without prejudice appellant's presentence petition for a
writ of habeas corpus. This court's review of this appeal reveals a
jurisdictional defect. Specifically, no appeal lies from an order dismissing
without prejudice a presentence petition for a writ of habeas corpus) See
NRS 34.724(1) (stating that a person convicted of a crime and under
sentence of death or imprisonment may file a postconviction petition for a
writ of habeas corpus); see also State v. Lewis, 124 Nev. 132, 178 P.3d 146
(2008) (stating that an order entered before judgment of conviction is
intermediate and not generally a final, appealable determination). The
right to appeal is statutory; where no statute or court rule provides for an
appeal, no right to appeal exists. See Castillo v. State, 106 Nev. 349, 352,




      'Appellant filed the petition prior to being sentenced in district court
case number C-19-341767-1.
                  792 P.2d 1133, 1135 (1990). Accordingly, this court lacks jurisdiction to
                  consider this appeal, and
                              ORDERS this appeal DISMISSED.2




                                          Silver




                  Cadish                                   Pickering




                  cc:   Chief Judge, Eighth Judicial District Court
                        Eighth Judicial District Court, Department 12
                        Kim Dennis Blandino
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




                        Given this order, this court denies as moot the pro se emergency
                        2

                  motion filed on July 26, 2022.
SUPREME COURT
            OF
         NEVADA
                                                      2
it t,   Ivi7A